


Exhibit 10.58

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (“Amendment”) is made and entered
into effective as of the 8th day of December 2008, by and between MAUI LAND &
PINEAPPLE COMPANY, INC. (“Company”), a Hawaii corporation, whose principal place
of business is in the State of Hawaii, and DAVID C. COLE (the “Executive”).

 

WHEREAS, Company and Executive entered into an Employment Agreement, which was
made effective as of the 6th day of October 2003 (the “Employment Agreement”),
providing for the terms and conditions of the employment of Executive with
Company.

 

WHEREAS, pursuant to Section 20 of the Employment Agreement, Company and
Executive wish to amend certain terms and provisions of the Employment
Agreement.

 

WHEREAS, except as specifically amended hereby, the terms and provisions of the
Employment Agreement shall continue in full force and effect.

 

NOW, THEREFORE, in consideration of the premises and promises contained herein,
the parties agree as follows:

 


1.                                       SECTION 8(G) OF THE EMPLOYMENT
AGREEMENT IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“Definition of Resignation for Good Reason. A resignation for good reason will
occur if Executive resigns his employment due to the occurrence of any of the
following conditions, without Executive’s written consent; provided that
Executive provides written notice to Company of the existence of any such
condition within ninety (90) days of its initial existence and Company fails to
remedy the condition within thirty (30) days of receiving such notice. 
Notwithstanding the preceding sentence, if Executive does not resign within nine
(9) months of the occurrence of a condition described below, Executive is deemed
to have consented and acquiesced to the condition which shall not thereafter
constitute “Good Reason”:

 


(I)                                     A MATERIAL DIMINUTION IN EXECUTIVE’S
BASE COMPENSATION;


 


(II)                                  A MATERIAL DIMINUTION IN EXECUTIVE’S
AUTHORITY, DUTIES, OR RESPONSIBILITIES;


 


(III)                               A MATERIAL DIMINUTION IN THE AUTHORITY,
DUTIES, OR RESPONSIBILITIES OF THE SUPERVISOR TO WHOM EXECUTIVE REPORTS,
INCLUDING A REQUIREMENT THAT EXECUTIVE REPORT TO A CORPORATE OFFICER OR EMPLOYEE
INSTEAD OF REPORTING DIRECTLY TO THE BOARD OF DIRECTORS OF THE COMPANY;


 


(IV)                              A MATERIAL DIMINUTION IN THE BUDGET OVER WHICH
EXECUTIVE RETAINS AUTHORITY;


 


(V)                                 A MATERIAL CHANGE IN THE GEOGRAPHIC LOCATION
AT WHICH EXECUTIVE IS REQUIRED TO PERFORM SERVICES TO THE COMPANY PURSUANT TO
THE EMPLOYMENT AGREEMENT; OR


 


(VI)                              ANY OTHER ACTION OR INACTION THAT IS A
MATERIAL BREACH BY THE COMPANY OF THE EMPLOYMENT AGREEMENT.


 

 

--------------------------------------------------------------------------------


 


2.                                       EXCEPT AS OTHERWISE SET FORTH IN THIS
AMENDMENT, THE TERMS AND CONDITIONS OF THE EMPLOYMENT AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT.


 


3.                                       THIS AMENDMENT AND THE EMPLOYMENT
AGREEMENT CONTAINS THE ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES
CONCERNING THE SUBJECT MATTER OF THIS AMENDMENT AND THE EMPLOYMENT AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, EXECUTIVE’S EMPLOYMENT AND TERMINATION OF
EMPLOYMENT WITH COMPANY, AND SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS,
DISCUSSIONS, NEGOTIATIONS AND UNDERTAKINGS, WHETHER WRITTEN OR ORAL, BETWEEN THE
PARTIES WITH RESPECT HERETO AND THERETO.


 


4.                                       NO PROVISION IN THIS AMENDMENT MAY BE
AMENDED OR WAIVED UNLESS SUCH AMENDMENT IS IN WRITING AND SIGNED BY EXECUTIVE
AND AN AUTHORIZED REPRESENTATIVE OF COMPANY.  NO WAIVER BY EITHER PARTY OF ANY
BREACH BY THE OTHER PARTY OF ANY CONDITION OR PROVISION CONTAINED IN THIS
AMENDMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF A
SIMILAR OR DISSIMILAR CONDITION OR PROVISION AT THE SAME OR ANY PRIOR OR
SUBSEQUENT TIME.


 


5.                                       COMPANY AND EXECUTIVE HAVE EACH BEEN
REPRESENTED BY EXPERIENCED LEGAL COUNSEL IN THE NEGOTIATION AND DRAFTING OF THIS
AMENDMENT AND THE EMPLOYMENT AGREEMENT AND AGREE THAT THIS AMENDMENT WILL NOT BE
INTERPRETED AS THE PRODUCT OF EITHER PARTY ALONE.


 


6.                                       THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF HAWAII WITHOUT
REFERENCE TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICT OF LAWS.  ANY
JUDICIAL PROCEEDING INVOLVING ANY CLAIM ARISING OUT OF THIS AMENDMENT OR
EXECUTIVE’S EMPLOYMENT WITH, OR TERMINATION FROM, COMPANY SHALL BE CONDUCTED IN
HAWAII.


 


7.                                       THIS AMENDMENT MAY BE EXECUTED IN ONE
(1) OR MORE COUNTERPARTS, AND BY FACSIMILE SIGNATURE, EACH OF WHICH WILL BE
DEEMED TO BE AN ORIGINAL COPY OF THIS AMENDMENT AND ALL OF WHICH WHEN TAKEN
TOGETHER WILL BE DEEMED TO CONSTITUTE ONE AND THE SAME AMENDMENT.


 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

 

 

/s/ David C. Cole

 

David C. Cole

 

 

 

 

 

 

 

Maui Land & Pineapple, Inc.

 

 

 

 

 

 

By:

/s/ Walter A. Dods Jr.

 

Name:

Walter A. Dods Jr.

 

Its:

Compensation Committee Chairman

 

 

3

--------------------------------------------------------------------------------

 
